         Case 3:19-cr-08226-CDB Document 13 Filed 09/18/19 Page 1 of 5


                    WRITTEN RECORD OF PLEA AGREEMENT
                          U.S. MAGISTRATE JUDGE
                           FLAGSTAFF, ARIZONA


CASE NO.:    _ et
               -=-"-----__,\_C\
                             _ -_ 0-----""8'-=-
                                             ~ -':.)\p
                                                    ---"-----
                                                         - OO_ l   ~      I -=
                                                                   ---'-t='-'- -C---'D~
                                                                                     -""'~ - - - - -

UNITED STATES OF AMERICA v. TAYLOR MANUEL JONES

VIOLATION(S) PLEADING GUILTY TO:
Count 1 of the Information: Assault on Federal Law Enforcement Officers, in
violation of 18 U.S.C. § 11 l(a)(l), a Class A Misdemeanor.

MAXIMUM FINE (18 U.S.C. § 3571): $100,000.00
MAXIMUM IMPRISONMENT (18 U.S.C. § 3581): One year
MAX. PROBATION/SUPERVISED RELEASE (18 U.S.C. §§ 3561, 3583): Five
Years' Probation/One Year Supervised Release
MANDATORY SPECIAL ASSESSMENT (18 U.S.C. § 3013): $25.00

SENTENCING GUIDELINES RECOMMENDATIONS . The parties recommend
to the Court, pursuant to Fed. R. Crim. P. ll(c)(l)(B), the following United States
Sentencing Guidelines calculations for Count 1 of the Information:
    Total Offense Level: 10 (base)+ 3 (physical contact) - 2 (acceptance)= 11
    U .S.S.G. § 2A2.4(a)
    Criminal History Category: I
    Imprisonment Range: _]_ to J±. months (statutory max. of one year)
    Supervised Release Range: 1 year
    Fine Range: $4,000.00 to $20,000.00

RULE ll(c)(l)(C), Fed. R. Crim. P., Stipulated Sentence:
The defendant shall be sentenced to three years of supervised probation. In addition
to the mandatory and standard conditions of supervised probation set forth in
General Order 17-18, as well as any terms of supervised probation that the Court
deems appropriate, the defendant: (1) shall have no contact with the victims of the
assault, with the exception of any contact within the officers' scope and duties as
law enforcement officers; (2) shall be banned from the Northern Arizona VA Health
Care System facilities and grounds, 500 Hwy 89N, Prescott, Arizona, for the
duration of his probation; (3) shall participate in mental health treatment/counseling,
including taking all prescribed medications, as directed by his Probation Officer; (4)
shall pay restitution (if any) to the victims of the assault in an amount to be
determined but capped at $5,000.00 for each officer; and (5) shall be subject to the

                                                           1
         Case 3:19-cr-08226-CDB Document 13 Filed 09/18/19 Page 2 of 5


following search condition - "You shall submit your person, property, house,
residence, vehicle, papers, or office, to a search conducted by a probation
officer. Failure to submit to a search may be grounds for revocation of
probation. You shall warn any other occupants that the premises may be subject to
searches pursuant to this condition." Fine, in addition to the mandatory special
assessment of $25. 00, in the discretion of the Court but capped at $1,000.00.

RESTITUTION: The defendant shall pay restitution to the victims of the assault
(if any) in an amount to be determined but capped at $5,000.00 for each officer (with
a cap of $10,000.00 total in restitution). Restitution, if any, shall be determined
within 90 days of sentencing.

DISPOSITION OF ADDITIONAL CHARGES: If the plea and stipulated
sentences are accepted by the Court, the United States Attorney's Office agrees: (1)
not to file any additional charges against the defendant concerning his conduct set
forth in the probable cause statements supporting citations 9176427 and 9176428
(A13); (2) dismiss citations 9176427 and 9176428 (A13) to the extent they are still
pending; and (3) not refer the matter to the state or local authorities for prosecution.
Nothing in this agreement prohibits the United States from providing any
information to any state or local entities if so requested.

VICTIM(S) INFORMED OF AGREEMENT: Yes.

ELEMENTS OF OFFENSE(S): On or about August 11, 2019, within the District
of Arizona:

             The defendant forcibly assaulted a federal officer or
             employee; and the defendant did so while the federal
             officer or employee was engaged in, or on account of, his
             or her official duties. 18 U.S.C. § 11 l(a)(l).

FACTUAL BASIS. I admit that the following facts are true and correct to the best
of my knowledge and belief:

             On or about August 11, 2019, at about 3:38 a.m., in the
             Veterans Administration (VA) premises in Prescott,
             Arizona, Yavapai County, in the District of Arizona, I,
             Taylor Manuel Jones, attacked and threatened a male VA
             police officer (J.P.) and a female VA police officer (K.S.)
             while I was intoxicated. I hit J.P. on the face with my
             fists/hands, and I verbally threatened K.S. with harm and

                                           2
         Case 3:19-cr-08226-CDB Document 13 Filed 09/18/19 Page 3 of 5


             acted in a disorderly fashion. In doing so, I told K.S.
             repeatedly to "shoot me," and I told J.P. that I would fuck
             him up. I admit that I failed to follow the officers'
             repeated commands.

             I admit that the VA police officers were in uniform and
             had law enforcement badges on their uniforms. I admit
             that Officers J.P. and K.S. were federal law enforcement
             officers at the time of the incident, and that they were
             engaged in and on account of their official duties at the
             time of the assault.

             I hereby plead guilty to the charges set forth above in this
             plea agreement.

       The defendant shall swear under oath to the accuracy of this statement and, if
the defendant should be called upon to testify about this matter in the future, any
intentional material inconsistencies in the defendant's testimony may subject the
defendant to additional penalties for perjury or false swearing, which may be
enforced by the United States under this agreement.

       If the defendant's guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United
States shall be free to prosecute the defendant for all crimes of which it then has
knowledge and any charges that have been dismissed because of this plea agreement
shall automatically be reinstated. In such event, the defendant waives any and all
objections, motions, and defenses based upon the Statute of Limitations, the Speedy
Trial Act, or constitutional restrictions in bringing later charges or proceedings. The
defendant understands that any statements made at the time of the defendant's
change of plea or sentencing may be used against the defendant in any subsequent
hearing, trial, or proceeding subject to the limitations of Fed. R. Evid. 410.

      I have carefully reviewed every part of this statement with my attorney. I
understand it, and I voluntarily agree and enter into it.

      I, Taylor Manuel Jones, understand that the above sentencing provision is
binding upon the Court if the Court accepts my guilty plea under this plea agreement.

      By pleading guilty, I will be giving up my rights to plead not guilty; to
confront, cross-examine and compel the attendance of witnesses; to present evidence
in my defense; to remain silent and refuse to be a witness against myself by asserting

                                          3
         Case 3:19-cr-08226-CDB Document 13 Filed 09/18/19 Page 4 of 5


my privilege against self-incrimination - all with the assistance of counsel - and to
be presumed innocent until proven guilty beyond a reasonable doubt. I understand
that pleading guilty may have consequences with respect to immigration status to
the extent that I am a recently naturalized United States citizen or not a citizen of the
United States.

       I waive my right to trial, agree to enter my plea before and to be sentenced by
a U.S. Magistrate Judge, and waive any right to appeal or otherwise challenge my
conviction. In particular, the defendant waives (1) any and all motions, defenses,
probable cause determinations, and objections that the defendant could assert to the
indictment, the complaint, the information, or the citation; and (2) any right to file
an appeal, any collateral attack, and any other writ or motion that challenges the
conviction, an order of restitution or forfeiture, the entry of judgment against the
defendant, or any aspect of the defendant's sentence, including the manner in which
the sentence is determined, including (but not limited to) any appeals under 18
U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence,
including under 18 U.S.C. § 3582(c). This waiver shall result in the dismissal of any
appeal, collateral attack, or other motion the defendant might file challenging the
conviction, order of restitution or forfeiture, or sentence in this case. This waiver
shall not be construed to bar an otherwise-preserved claim of ineffective assistance
of counsel (if applicable) or of "prosecutorial misconduct" (as that term is defined
by Section 11.B of Ariz. Ethics Op. 15-01 (2015)).

       The nature of the charge(s) and the possible penalties have been explained to
me, and I agree that there is a factual basis for each charge to which I am pleading
guilty. I understand that the Court may later modify the terms and conditions of any
probation or supervised release ordered as part of my sentence. I further understand
that my ultimate sentence shall be determined by the Court after consideration of the
advisory Sentencing Guidelines (to the extent applicable), the factors set forth in 18
U.S .C. § 3553, and any stipulations set forth in this plea agreement. I further
understand and agree that (to the extent applicable) any recommended Sentencing
Guidelines Calculations are not binding on the Court.

      My guilty plea is not the result of force, threats, or promises other than any
promises contained in this written agreement.

//////




                                            4
        Case 3:19-cr-08226-CDB Document 13 Filed 09/18/19 Page 5 of 5


[ ] The parties request that a presentence investigation and report be conducted
in this matter.

[X] The parties do not request that a presentence investigation and report be
conducted in this matter. Pursuant to Rule 32(c)(l)(A)(ii) of the Federal Rules
of Criminal Procedure, the parties believe sufficient information exists in the
record to enable that Court to meaningfully exercise its sentencing authority
under 18 U.S.C. § 3553.

      I am not currently under the influence of alcohol or any other intoxicants,
and I am fully capable of understanding this agreement and enter it voluntarily.




                                                                      7
                                                        Date




                                                        Date




                                                        Date      '
            Paul V. Steams
            Assistant U.S. Attorney




                                                         l
                                                        Date
            U.S. Magistrate Judge




 ~
--       CEPTED   _ _ REJECTED




                                        5
